Citation Nr: 1431835	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-44 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for right knee disability. 

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James E. Carsten, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from January 1965 to January 1969 and in the Army from November 1980 to January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 


FINDINGS OF FACT

1.  In an unappealed September 1996 rating decision, the RO disallowed a claim of entitlement to service connection for right knee disability.

2.  Evidence added to the record since the September 1996 decision is not cumulative or redundant of evidence then of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability and raises a reasonable possibility of substantiating the claim[0].

3.  The Veteran has a current diagnosis of degenerative joint disease of the right knee.

4.  The Veteran's right knee disability was caused by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The September 1996 decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been added to the record since the September 1996 rating decision was issued; the criteria for reopening the claim of entitlement to a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claim

Prior to receipt of the claim that led to this appeal, the RO had previously denied service connection for a right knee disability.  Hence, prior to reaching the merits of the service connection claim, the Board must first determine if the claim can be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that the Board has a jurisdictional responsibility to determine whether it is proper to reopen a claim). 

VA first received a claim of entitlement to service connection for a right knee disability from the Veteran in July 1996.  The RO denied that claim in a September 1996 rating decision on the basis that the Veteran did not have a right knee condition during service and there was no nexus between a current right knee condition and his service.  The RO mailed notice of that decision and of the Veteran's procedural and appellate rights to him in October 1996 and provided a copy to his representative.

Following notification of a decision by the RO, the claimant can initiate an appeal to the Board by filing a notice of disagreement with the RO.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013).  If a timely notice of disagreement is not filed, the RO's decision becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

Additionally, interpreting 38 C.F.R. § 3.156(b), the U.S. Court of Appeals for Veterans Claims (Veterans Court) has held that an RO decision does not become final if new and material evidence is received within the appeal period of an unappealed RO decision and is not addressed by VA.  See King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (stating that the receipt of new and material evidence within one year of the date of mailing of an RO decision, "prevents an initial determination from becoming final").  That regulation provides that if new and material evidence is received within the appeal period, such evidence relates to the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

Review of the claims file reveals that no new and material evidence was received within one year of the September 1996 decision.  Hence, 38 C.F.R. § 3.156(b) does not provide a basis for finding that decision non-final. 

Nor is there any document received within one year of the mailing of the September 1996 decision expressing disagreement with that decision or a desire to appeal that decision to the Board.  The decision therefore became final. 

In October 2008, VA again received from the Veteran a claim of entitlement to service connection for a right knee disorder, this time as secondary to his left knee disability.  The Veteran's left knee disability was service-connected in April 1996.  

The statutory exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013), which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

"New and material evidence" is defined as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence already of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

In May 2009, the Veteran submitted a December 2008 letter in which Physician Assistant C.S. opined that the Veteran's chronic right knee pain was caused, with 50% certainty, from an over compensation from the left knee injury and weight gain.  On October 2009 a VA examination was conducted upon the Veteran's right knee.  The VA examiner diagnosed degenerative joint disease of the right knee.  The VA examiner opined that "[w]hile there may be some contribution towards this from the left knee, it would be minimal."  The examiner stated that it was more likely the present right knee problems are due to age, activity, weight gain, and pure degeneration.  

The letter from the Physician Assistant C.S relates to an unestablished fact necessary to substantiate his claim of entitlement to service connection for a right knee disability because it relates the right knee disability to his service by way of his service-connected left knee condition.  This evidence also raises a reasonable possibility of substantiating his claim.  The evidence is therefore both new and material evidence, and his claim of entitlement to service connection for a left knee disability must be reopened.


Service Connection

Having reopened the claim, the Board now turns to the merits of the claim.  The initial consideration is whether there is any prejudice to the Veteran in having the Board address the issue on the merits. See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice, opportunity to submit evidence, opportunity for a hearing, and if not whether the claimant is prejudiced thereby). In the present case, since the Board is granting service connection for the right knee, there is no prejudice to the Veteran in having the Board adjudicate the claim on the merits. 

Law and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 444 (1995).  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439 (1995).  Thus, service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

October 2008 VA treatment records document right knee arthritis.  The October 2009 VA examination documents degenerative joint disease of the right knee.  This is sufficient to establish that the Veteran has the claimed current disability.  The present disability element of service connection is met.

In a letter dated December 2008, the Veteran's private medical care provider opined that the 1989 left knee injury has resulted in chronic intermittent right knee pain and is at least 50% certain that the current right knee issues are caused by "over-compensation from the left knee injury and weight gain."  To the degree that the VA examination suggests the current right knee disability is not as least likely caused by the service-connected left knee disability, but only worsened by it ("there may be some contribution towards this from the left knee") the Board has considered that opinion along with the December 2008 opinion.  After doing so, and resolving all reasonable doubt in favor of the Veteran as to whether his left knee disability caused, as opposed to aggravated, his right knee disability, the Board concludes that his service-connected left knee disability caused his right knee disability.  The nexus element is satisfied by the medical evidence just discussed.  The in-service element is satisfied by the service-connected left knee disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

As the elements of secondary service connection are met, the appeal as to entitlement to service connection for a right knee disability, secondary to his service connected left knee disability must be granted.  

As the Board's only decision at this time is fully favorable to the Veteran, any error that VA may have made in its duties to notify and assist is necessarily harmless error with regard to this decision.  Therefore, no further discussion as to those duties is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

The claim of entitlement to service connection for a right knee disability is reopened. 

Entitlement to service connection for a right knee disability is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


